COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §             No. 08-16-00126-CV
IN RE LARRY JOE MORGAN,
RELATOR.                                       §           ORIGINAL PROCEEDING
                                                          ON PETITION FOR WRIT OF
                                               §                MANDAMUS

                                               §

                                      JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against Gayle Henderson, the Pecos County District Clerk and the Honorable Stephen Ables,

Presiding Judge of the 83rd District Court of Pecos County, Texas, and concludes Relator’s

petition for writ of mandamus should be denied. We therefore deny the petition for writ of

mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2016.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.